Citation Nr: 0733240	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-41 811	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
February 2, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from November 1978 to November 
1982 and from March 1985 to December 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida.

The Board notes that the veteran requested a Travel Board 
hearing in conjunction with this current claim.  The hearing 
was scheduled for June 2007 at the St. Petersburg, Florida 
Regional Office (RO).  The veteran failed to report for this 
hearing, and made no attempt to reschedule the hearing.  
Thus, the Board finds that the veteran's request for a 
hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1978 to November 1982 and from March 1985 to 
December 1987.

2.  On September 25, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


		
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


